Exhibit 10.1

 

AMENDMENT

 

This amendment is made effective February 8, 2006 to that certain Salary
Continuation Agreement effective January 1, 1997 (the “Original Agreement”)
between National Interstate Insurance Agency, Inc. (“NIIA”) and David W.
Michelson (“Executive”), a key employee and executive of National Interstate
Corporation and certain of its subsidiaries (the “Corporation”).

 

WHEREAS, NIIA and Executive entered into the Original Agreement in 1997 and
Executive subsequently left the employment of NIIA; and

 

WHEREAS, Executive returned to the employment of the Corporation in June, 1999
at which time Executive and the Corporation agreed to continue the Original
Agreement according to its terms except for a change in the vesting schedule;
and

 

WHEREAS, the parties desire to now amend the Original Agreement to officially
change the vesting schedule and make certain other non-substantive revisions;

 

NOW THEREFORE, the parties hereby agree to amend the Original Agreement as
follows:

 

1. The title of the Agreement shall be changed to “Employee Retention
Agreement.”

 

2. The vesting schedule set forth in Section 3.2.3 of the Original Agreement
shall be deleted and replaced with the following schedule:

 

January 1, 2000

   $ 15,000  

January 1, 2001

   $ 31,000  

January 1, 2002

   $ 48,000  

January 1, 2003

   $ 66,000  

January 1, 2004

   $ 85,000  

January 1, 2005

   $ 105,000  

January 1, 2006

     20 %

January 1, 2007

     30 %

January 1, 2008

     40 %

January 1, 2009

     50 %

January 1, 2010

     60 %

January 1, 2011

     70 %

January 1, 2012

     80 %

January 1, 2013

     100 %

 

3. Except as amended hereby, the parties agree that the Original Agreement
remains in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

National Interstate Corporation

National Interstate Insurance Agency, Inc.

 

By:  

/s/ Alan R. Spachman

--------------------------------------------------------------------------------

 

/s/ David W. Michelson

--------------------------------------------------------------------------------

    Alan R. Spachman, President   David W. Michelson



--------------------------------------------------------------------------------

SALARY CONTINUATION AGREEMENT

 

This Agreement is between National Interstate Insurance Agency, Inc.
(“Corporation”) and David W. Michelson, a key employee and executive of the
Corporation, (“Executive”).

 

The Executive has been in the employ of the Corporation for four years and has
served it faithfully. The Board believes that Executive’s experience, knowledge
of corporate affairs, reputation and industry contacts are of such value that it
wishes to encourage his continued services to Corporation.

 

Accordingly, it is the desire of the Corporation and the Executive to enter into
this Agreement, under which the Corporation will agree to make certain payments
to Executive upon his retirement or disability and, alternatively, to his
beneficiaries in the event of his premature death while employed by Corporation.

 

In consideration of Executive’s services to be performed in the future and based
on the mutual promises and covenants contained in this Agreement, the
Corporation and the Executive agree:

 

ARTICLE ONE

 

DEFINITIONS

 

1.1. Effective Date. The effective date of this Agreement is January 1, 1997.

 

1.2. Corporation. “Corporation” means National Interstate Insurance Agency, Inc.
and all other entities under the control of National Interstate Corporation.

 

1.3. Disability. “Disability” means either “total disability” or “partial
disability.” “Total disability” means the Executive cannot, due to sickness or
injury, perform the duties of his occupation, as certified by a physician
selected by Corporation.

 

“Partial disability” means any sickness or injury that does not render Executive
unable to perform the main duties of his occupation. The Executive agrees to
submit to any examination(s), test(s) or other procedure(s) requested by the
Corporation in its determination of disability.

 

1.4. Normal Retirement Date. “Normal Retirement Date” means retirement from
service with the Corporation which becomes effective on the first day of the
calendar month following the month in which the Executive reaches his 55th
birthday. The Normal Retirement Date shall be extended for a period of time
equal to the period of time, if any, between the Effective Date (January 1,
1997) and January 1, 2013 that the Executive is unable to perform his duties for
the Corporation due to temporary disability. Such extended Normal Retirement
Date shall be referred to as the “Extended Retirement Date.” The extension of
the Normal Retirement Date shall not exceed five (5) years, provided the
Executive has not been disabled during the three (3) year period of time
preceding the Extended Retirement Date. If the Executive has been disabled
during such three (3) year period, the five (5) year limit on the extension of
the Normal Retirement Date shall not apply, and the Extended Retirement Date
shall be the date the Executive has not been disabled while employed by the
Corporation for three (3) consecutive years. In any event, nothing in this
Agreement requires or is intended to encourage the Executive’s retirement from
service with the Corporation at the Normal Retirement Date.

 

-2-



--------------------------------------------------------------------------------

1.5. Severance Benefits. “Severance Benefits” means those benefits to which the
Executive is entitled in the event he is discharged by the Corporation without
due cause. Any dispute as to determination of “due cause” shall be subject to
the terms of Paragraph 6.2., “Claims Procedure and Arbitration.”

 

1.6. Termination of Service. “Termination of Service” means the voluntary
resignation of service by the Executive (exclusive of disability) or the
Corporation’s discharge of the Executive for due cause prior to the Normal or
Extended Retirement Date. Termination for “due cause” means the Corporation’s
discharge of Executive for failure of the Executive to perform or malfeasance in
the performance of his duties as assigned from time to time or the Executive’s
breach of the Corporation’s published policies.

 

ARTICLE TWO

 

EMPLOYMENT

 

2.1. Employment. Corporation agrees to employ Executive on an at-will basis in
such capacity as the Corporation may from time to time determine, with such
duties, responsibilities and compensation as are determined by the Board of
Directors.

 

Executive agrees to remain in the Corporation’s employment on an at-will basis,
to devote his full time and attention exclusively to the business of the
Corporation and to use his best efforts to provide faithful and satisfactory
service to Corporation.

 

Employment services shall include temporary disability not to exceed six (6)
months “leave of absences” specifically granted Executive in writing by the
Board of Directors and periods of military reserve duty.

 

2.2. No Employment Agreement Created. No provision of this Agreement shall be
deemed to restrict or limit any existing employment Agreement between the
Corporation and the Executive. No conditions in this Agreement shall create
specific employment rights to the Executive or limit the right of the Employer
to discharge the Executive with or without due cause. No provision shall limit
the Executive’s right to voluntarily sever his employment at any time.

 

ARTICLE THREE

 

BENEFITS

 

The following benefits provided by the Corporation to the Executive are in the
nature of a fringe benefit and shall not be construed to effect or limit the
Executive’s current or prospective salary, cash bonuses or profit-sharing
distributions or credits.

 

3.1. Retirement Benefits. If Executive remains in the employment of the
Corporation until the “Normal Retirement Date” or, if applicable, the “Extended
Retirement Date,” then he shall be entitled to receive from the Corporation a
one time lump sum payment of one million

 

-3-



--------------------------------------------------------------------------------

dollars ($1,000,000) within thirty (30) days after such Normal or Extended
Retirement Date. In the alternative, The Executive may elect to receive,
commencing on the last day of the year following such Normal or Extended
Retirement Date and continuing for a period of ten (10) years total, the annual
sum of $150,000. If the Executive should die following retirement but before the
expiration of ten (10) years thereafter, the unpaid balance of such annual
payments shall be paid annually for the remainder of such period to the
beneficiary selected by Executive in the Beneficiary Designation Form provided
by the Corporation. In the absence of or failure of the Executive to designate a
beneficiary, the unpaid balance shall be commuted at 8% and paid in a lump sum
to the personal representative of Executive’s estate.

 

3.2. Voluntary Resignation or Termination of Service.

 

3.2.1. Should Executive voluntarily resign from his employment or should he be
discharged for due cause (exclusive of total disability) prior to the Normal or
Extended Retirement Date, all Executive’s benefits under this Agreement shall be
forfeited and this Agreement shall be of no effect. If a dispute arises as to
discharge “for cause,” such dispute shall be resolved by arbitration as set
forth in Paragraph 6.2.

 

3.2.2. Should Executive resign from his employment due to total disability prior
to the Normal or Extended Retirement Date, Executive (or, should Executive die
before January 1, 2023, his beneficiary) shall be entitled to receive the
amounts specified in Paragraph 3.1., commencing on January 1, 2023.

 

3.2.3. Should Executive be discharged for reasons other than due cause before
five (5) completed years of service, commencing with the Effective Date
(excluding any periods of temporary disability), all Executive’s benefits under
this Agreement shall be forfeited and this Agreement shall be of no effect.
However, if Executive is so discharged after such period of time, but before the
Normal or Extended Retirement Date, then on the originally projected Normal or
Extended (if applicable) Retirement Date, Executive shall be entitled to receive
the percentage specified below of the lump sum amount specified in
Paragraph 3.1. corresponding to the number of completed years of service,
commencing with the Effective Date (excluding any periods of temporary
disability), in which such discharge without due cause occurs:

 

6th year

   5 %

7th year

   10 %

8th year

   15 %

9th year

   20 %

10th year

   30 %

11th year

   40 %

12th year

   50 %

13th year

   60 %

14th year

   70 %

15th year

   80 %

16th year

   100 %

 

Should Executive die prior to receiving benefits under this Paragraph 3.2.3, all
Executive’s benefits under this Paragraph (and Corporation’s obligations under
Paragraph 3.3.) shall cease immediately and this Agreement shall thereafter be
of no effect.

 

-4-



--------------------------------------------------------------------------------

3.3. Death Benefit Prior to Retirement. Should the Executive die prior to the
Normal or Extended Retirement Date, Corporation agrees to pay to the Executive’s
designated beneficiary, commencing on the first day of the month following the
Executive’s death and on each annual anniversary thereafter for a total of
ten (10) years, the annual sum of $150,000. If the designated beneficiary should
die prior to the expiration of the ten (10) years, the remaining, unpaid
installments shall be commuted at 8% annually and paid in a lump sum to the
personal representative of the designated beneficiary.

 

Executive shall declare his designated beneficiary in writing on a form provided
by the Corporation. In the absence of or a failure to designate a beneficiary,
or in the event the designated beneficiary shall have predeceased the Executive,
the unpaid balance shall be commuted at 8% and paid in a lump sum to the
personal representative of the Executive’s estate.

 

In the event the Executive’s death shall be the result of suicide before
January 2, 1999, then no death benefits shall be payable.

 

ARTICLE FOUR

 

RESTRICTIONS UPON FUNDING

 

4.1. Corporation shall have no obligation to set aside, earmark or entrust any
fund or money with which to pay its obligations under this Agreement. The
Executive, his beneficiaries or any successor in interest to him shall be and
remains a general creditor of the Corporation in the same manner as any other
creditor having a general claim for matured and unpaid compensation.

 

4.2. Corporation reserves the absolute right at its sole discretion to either
fund or refrain from funding the obligations undertaken by this Agreement and to
determine the extent, nature and method of such funding. Should Corporation
elect to fund this Agreement, in whole or in part, through the purchase of life
insurance, mutual funds, disability policies or annuities, the Corporation
reserves the absolute right, in its sole discretion, to terminate such funding
at any time, in whole or in part. At no time shall Executive be deemed to have
any lien, right, title or interest in or to any specific funding investment or
to any assets of the Corporation.

 

4.3. If Corporation elects to invest in a life insurance, disability or annuity
policy upon the life of Executive, then Executive shall assist the Corporation
by freely submitting to a physical examination and supplying such additional
information necessary to obtain such insurance or annuities.

 

ARTICLE FIVE

 

MISCELLANEOUS

 

5.1. Alienability and Assignment Prohibition. Neither Executive, his widow nor
any other beneficiary under this Agreement shall have any power or right to
transfer, assign, anticipate, hypothecate, mortgage, commute, modify or
otherwise encumber in advance any of

 

-5-



--------------------------------------------------------------------------------

the benefits payable hereunder nor shall any of such benefits be subject to
seizure for the payment of any debts, judgments, alimony or separate maintenance
owed by the Executive or his beneficiary, nor be transferable by operation of
law in the event of bankruptcy, insolvency or otherwise. In the event Executive
or any beneficiary attempt assignment, commutation, hypothecation, transfer or
disposal of the benefits hereunder, the Corporation’s liabilities shall
forthwith cease and terminate.

 

5.2. Binding Obligation of Corporation and any Successor in Interest.
Corporation expressly agrees that it shall not merge or consolidate into or with
another Corporation or sell substantially all of its assets to another
Corporation, firm or person until such Corporation, firm or person expressly
agrees, in writing, to assume and discharge the duties and obligations of the
Corporation under this Agreement. This Agreement shall be binding on its
parties, their successors, beneficiaries, heirs and personal representatives.

 

5.3. Revocation. During the lifetime of the Executive, this Agreement may be
amended or revoked at any time, in whole or in part, by the mutual written
consent of the Executive and the Corporation.

 

5.4. Effect on other Corporation Benefit Plans. This Agreement does not and
shall not impose on Corporation an obligation to grant the Executive, nor shall
it affect Executive’s right to participate in, the same or similar rights to any
qualified or non-qualified pension, profit sharing, group, bonus or other
supplemental compensation or fringe benefit plan granted to other executives or
employees of the Corporation.

 

5.5. Headings. Headings and Subheadings in this Agreement are inserted for
reference and convenience only and shall not be deemed a part of this Agreement.

 

5.6. Applicable Law. The validity and interpretation of this Agreement shall be
governed by the laws of the State of Ohio.

 

ARTICLE SIX

 

ERISA PROVISIONS

 

6.1. Named Fiduciary and Plan Administrator. The “Named Fiduciary and Plan
Administrator” of this plan shall be Alan R. Spachman until his resignation or
removal by the Board of Directors. As Named Fiduciary and Administrator, Alan R.
Spachman shall be responsible for the management, control and administration of
the Salary Continuation Agreement as established herein. He may delegate to
others certain aspects of the management and operation responsibilities of the
plan including the employment of advisors and the delegation of ministerial
duties to qualified individuals.

 

6.2. Claims Procedure and Arbitration. In the event that benefits under this
Plan Agreement are not paid to the Executive (or to his beneficiary in the case
of the Executive’s death) and such claimants feel they are entitled to receive
such benefits, then a written claim must be made to the Named Fiduciary and
Administrator named above within sixty (60) days from the date payments are
refused. The Plan Fiduciary and Administrator and the Corporation shall review
the written claim and if the claim is denied, in whole or in part, they shall
provide in writing within ninety (90) days of receipt of such claim their
specific reasons for such denial,

 

-6-



--------------------------------------------------------------------------------

reference to the provision of this Agreement upon which the denial is based and
any additional material or information necessary to perfect the claim. Such
written notice shall further indicate the additional steps to be taken by
claimants if a further review of the claim denial is desired. A claim shall be
deemed denied if the Plan Fiduciary and Administrator fails to take any action
within such ninety (90)-day period.

 

If claimants desire a second review, they shall notify the Plan Fiduciary and
Administrator in writing within sixty (60) days of the first claim denial.
Claimants may review the Plan Agreement or any documents relating thereto and
submit any written issues and comments they deem appropriate. In its sole
discretion, the Plan Fiduciary and Administrator shall then review the second
claim and provide a written decision within sixty (60) days of receipt of such
claim. This decision shall likewise state the specific reasons for the decision
and shall include reference to specific provisions of the Plan Agreement upon
which the decision is based.

 

If claimants continue to dispute the benefit denial based upon completed
performance of the Agreement or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to a Board of
Arbitration for final arbitration. Such Board shall consist of one member
selected by the claimant, one member selected by the Corporation and the third
member (the “Umpire”) selected by the first two members. The Board shall operate
under arbitration rules of the American Arbitration Association. Each party
shall bear its own expenses of arbitration, including all charges and expenses
of the member of the Board of Arbitration selected by it. The charges and
expenses of the Umpire shall be shared equally by the parties. The parties agree
that they and their heirs, personal representatives, successors and assigns
shall be bound by the decision of such Board with respect to any controversy
properly submitted to it for determination.

 

Where a dispute arises as to the Corporation’s discharge of Executive “for
cause”, such dispute shall likewise be submitted to arbitration as above
described and the parties agree to be bound by the decision thereunder.

 

The parties acknowledge that each has carefully read this Agreement and execute
the original thereof on the 30th day of December, 1996 and that, upon execution,
each has received a conforming copy.

 

/s/ Diane R. Michelson

--------------------------------------------------------------------------------

 

/s/ David W. Michelson

--------------------------------------------------------------------------------

Witness   David W. Michelson     National Interstate Insurance Agency, Inc.

/s/ James Nowak

--------------------------------------------------------------------------------

  By:  

/s/ Alan Spachman

--------------------------------------------------------------------------------

Witness   Title:   President

 

-7-